Citation Nr: 0611075	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-07 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability.

3.  Entitlement to a total rating based on unemployability 
due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971, and from July 1972 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal of rating decisions of the RO.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in July 2005, the veteran expressed disagreement 
with a determination announced in the introduction to a June 
2005 Board decision that he had not submitted a timely notice 
of disagreement with a November 2002 decision denying 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The veteran has not made a 
motion for reconsideration of the Board decision or appealed 
the decision to the United States Court of Appeals for 
Veteran's Claims.  Evidence associated with the claims folder 
subsequent to the Board's June 2005 decision includes a 
notice of disagreement with the denial of a total rating for 
compensation purposes based on individual unemployability 
received at the RO in December 2002.  The certificataion of 
the veteran's appeal indicates that the RO has recognized his 
appeal as arising from the November 2002 decision.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In his VA Form 9 received in March 2004, the veteran 
indicated that he did not want a hearing.  In the VA Form 9, 
received in July 2005, he indicated that he wanted a BVA 
hearing at a local VA office before the Board.  The veteran 
has not yet been scheduled for such a hearing.  

Therefore, the Board finds that this case must be remanded in 
order to afford the veteran the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for the requested hearing before a 
Veterans Law Judge at the RO.  Based on 
the veteran's response, the RO should 
undertake all indicated action to assist 
him with his claim.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

